                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF IOWA
                            EASTERN DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff,                               No. CR19-2031-LTS

 vs.
                                                MEMORANDUM OPINION AND
 LEVI FARREN MILLER,                              ORDER ON REPORT AND
                                                   RECOMMENDATION
              Defendant.



       This matter is before me on a Report and Recommendation (R&R) (Doc. No. 57)
in which the Honorable Mark A. Roberts, United States Magistrate Judge, recommends
that I deny defendant’s motion (Doc. No. 11) to suppress/request for Franks hearing,
motion (Doc. No. 12) to suppress, motion (Doc. No. 14) to dismiss Counts 1 and 2 of
the Indictment and second motion (Doc. No. 17) to dismiss. Miller filed timely objections
(Doc. No. 62) to the R&R.


                                I.     BACKGROUND
A.     Procedural History
       On May 8, 2019, the grand jury returned an Indictment (Doc. No. 2) charging
Miller with two counts: possession of a firearm by a felon in violation of 18 U.S.C. §
922(g)(1) and possession of a National Firearms Act short-barreled shotgun not registered
to possessor in violation of 26 U.S.C. § 5861(d).
       On August 1, 2019, Miller filed a motion (Doc. No. 11) to suppress/request for a
Franks hearing, a motion (Doc. No 12) to suppress and a motion (Doc. No. 14) to dismiss
Counts 1 and 2 of the Indictment. He then filed a second motion (Doc. No. 17) to dismiss
on August 12, 2019. The Government filed resistances on August 19, 2019. See Doc.
Nos. 30, 32, 33, 34. Miller filed a reply (Doc. No. 41) regarding his motion to
suppress/request for Franks hearing.
      Judge Roberts held a hearing on October 7, 2019. Doc. No. 53. The Government
presented testimony from Officers Jeremy Berryman, Alexander Bovy, Steven Thomas
and Joseph Saunders of the Waterloo Police Department. Doc. No. 53-1. Judge Roberts
admitted Government Exhibits 1 through 11. He also admitted Defense Exhibits 1
through 6. Id. Defendant later submitted Exhibit 7 and the parties submitted post-hearing
briefs. See Doc. Nos. 55, 56.
      Judge Roberts issued his R&R (Doc. No. 57) on November 15, 2019. Miller filed
his objections (Doc. No. 62) on November 25, 2019. Trial is currently set to commence
during the two-week period beginning January 21, 2020. See Doc. No. 61.


B.    Relevant Facts
      Judge Roberts made the following findings of fact:
             This case involves Defendant’s alleged possession of a short-barreled
      shotgun. Defendant’s neighbor, Takeela Latham, called law enforcement
      to report Defendant possessing a shotgun and yelling at Ms. Latham for
      removing items from her porch and placing them in Defendant’s truck.
      (Gov. Ex. 1 at 4.) Ms. Latham claimed Defendant pointed the shotgun at
      her and Jarrell Cole, after which she and Mr. Cole ran back into Ms.
      Latham’s apartment. (Id.) Officer Alexander Bovy, a police officer with
      the Waterloo Police Department, was the first to respond to the call
      regarding the alleged confrontation between Ms. Latham and Defendant.
      Defendant resided in the upstairs apartment of 1005 West Mullan Avenue
      in Waterloo, Iowa. (Bovy Oct. 7, 2019 Hr’g Test.) Ms. Latham and her
      daughter resided on the ground floor of the same residence. (Gov. Ex. 1
      at 4.)

      A.     Officers Bovy and Payne’s Initial Contact with Ms. Latham’s
             Daughter and the Daughter’s Aunt at 1005 West Mullan Avenue

             Officer Bovy arrived at 1005 West Mullan Avenue at approximately
      6:20 p.m. on February 3, 2019. (Id.) When Officer Bovy first arrived at
      the residence, he walked to the back of the residence but did not see anyone

                                           2
(Doc. 24 at 1.) Officer Payne arrived at the residence shortly after Officer
Bovy. (Id.; Berryman Hr’g Test.) Officers Bovy and Payne then knocked
on the back door at 1005 West Mullan Avenue to contact residents. (Doc.
24 at 1; Def. Ex. 2 at 5:45.)

       After knocking on the back door, Officers Payne and Bovy first made
contact with a girl who identified herself as a ten-year-old resident who
lives at 1005 West Mullan Avenue with her “auntie” (“the aunt”). (Def.
Ex. 2 at 5:50.) The girl later identified herself as Ms. Latha[m]’s daughter,
and stated that Ms. Latham left with her friends to get some food. (Id. at
7:45-8:00.) The aunt consented to Officers Bovy and Payne entering the
apartment. (Id. at 6:18.) Officer Bovy asked if the aunt heard people
yelling, but she denied having heard anything. (Id. at 6:30-6:46.)

B.    Officers Bovy and Payne’s Contact with Ms. Latham and
      Defendant’s Neighbor Emmitt Johnson

       Officers Bovy and Payne next contacted Ms. Latham and
Defendant’s neighbor, Emmitt Johnson. The officers knocked on Mr.
Johnson’s door to initiate contact. (Id. at 10:22.) Mr. Johnson initially
denied knowledge of an altercation, stating he had only recently arrived at
his residence (Id. at 10:40.) Mr. Johnson eventually acknowledged he
heard Defendant and Defendant’s wife Sarabeth Miller arguing but stated
no one else was outside and there was no physical altercation. (Id. at 10:40-
11:35.)

C.     Law Enforcement Contact with Defendant, Ms. Miller, and Ms.
       Randall

        In addition to Defendant, Ms. Miller and Michele Randall also reside
at 1005 ½ West Mullan Avenue. (Gov. Ex. 1 at 4.) Officer Bovy knocked
on Defendant’s apartment door, and Defendant answered. (Bovy Hr’g
Test.) Defendant spoke with the officers about a number of issues,
including a prior incident involving the discovery of a pipe bomb at a
different residence of Defendant and an altercation where Defendant
asserted he had been beaten by the police. (Id.) Defendant, Ms. Miller,
and Ms. Randall stated they all went to the back of the residence after
hearing a loud noise because they were concerned someone was damaging
their truck in the back parking lot. (Gov. Ex. 1 at 4.) Ms. Miller told
Officer Bovy she was carrying a broken pool stick and Defendant was
carrying a large knife when they checked the truck. (Id.) Defendant also

                                     3
stated he was carrying a large fixed blade knife when he checked the truck
with Ms. Miller. (Doc. 23-2 at 1.) Ms. Miller claimed they walked past
Ms. Latham behind the residence, where Ms. Latham was in an argument
with an unidentified male. (Gov. Ex. 1 at 4.)

       Officer Bovy requested Defendant consent to a search of the
residence, but Defendant declined. (Bovy Hr’g Test.) Officer Bovy then
spoke with Officer Thomas, who had been dispatched to 123 Elmwood
Street, where Ms. Latham was located, at approximately 6:45 p.m.
(Thomas Oct. 7, 2019 Hrg’ Test.) While at 123 Elmwood Street, Officer
Thomas spoke with Ms. Latham, Mr. Cole, Chelsea Cole, and Kayla
Borntreger, who all reported seeing Defendant with a gun. (Gov. Ex. 1 at
4; Bovy Hr’g Test.) Ms. Borntreger and Ms. Cole state Defendant was
wearing a red shirt and had dreadlocks pulled into a ponytail. (Gov. Ex. 1
at 4.) Officers Thomas and Bovy called their sergeant supervisor, who
advised them to obtain a search warrant. (Thomas Hr’g Test.)

       After deciding to obtain a search warrant, law enforcement secured
the residence to make sure no one was present other than those with whom
law enforcement already made contact, Ms. Miller, Ms. Randall, and
Defendant. (Id.) The officers decided that securing the residence required
them to enter and conduct a protective sweep of the residence, only looking
in areas large enough for people to hide. (Bovy Hr’g Test.)

        Officers Berryman and Bovy testified they believed Defendant, Ms.
Miller, and Ms. Randall could have left the residence if they desired but
did not explicitly tell Defendant and the other residents they were free to
leave. (Id.; Berryman Hr’g Test.) Officer Berryman testified he was not
told Defendant and the residents were required to stay. (Berryman Hr’g
Test.) Special Agent Saunders, who was not present when law enforcement
secured the residence, reviewed video of officers securing the residence and
could not recall officers instructing the residents that they were free to leave
if they wanted. (Saunders, Oct. 7, 2019 Hr’g Test.) Defendant briefly left
the residence to look at his truck. Officer Berryman accompanied him as a
precautionary measure for officer safety. (Berryman Hr’g Test.) If
Defendant, Ms. Miller, or Ms. Randall left the residence, law enforcement
would not have allowed them back in. (Bovy Hr’g Test.) However, law
enforcement did not tell Defendant, Ms. Miller, or Ms. Randall they were
free to leave with the condition that they could not reenter the residence
until a search was completed.


                                       4
       After informing Defendant, Ms. Miller, and Ms. Randall that law
enforcement intended to obtain a search warrant for the residence, Ms.
Miller told Officer Bovy she was willing to go to the police department and
provide a statement. (Bovy Hr’g Test.) Defendant and Ms. Randall were
unwilling to provide statements. (Id.) Officer Bovy took Ms. Miller to the
Waterloo Police Department so she could make a statement. (Id.) Officer
Thomas returned to 123 Elmwood Street to bring Ms. Latham, Mr. Cole,
Ms. Borntreger, and Ms. Cole to the Waterloo Police Department for
interviews. (Doc. 23-1 at 1.) Each witness except Ms. Miller stated
Defendant was holding a shotgun when he exited his residence. The
witnesses provided somewhat differing accounts of whether Defendant
pointed the shotgun at the witnesses, whether Defendant could see the
witnesses, and where the witnesses were located when Defendant exited his
apartment while holding the shotgun.

D.    Police Interview with Ms. Latham

        Officer Thomas interviewed Ms. Latham at the Waterloo Police
Department on February 3, 2019. (Doc. 23-1 at 1; Def. Ex. 2, video of
Ms. Latham.) During this interview, Ms. Latham described plans for Ms.
Borntreger to give her a ride to the grocery store prior to the alleged
incident. (Def. Ex. 2, video of Ms. Latham, at 1:05.) Ms. Latham stated
that as she was leaving her apartment to get into Ms. Borntreger’s car, Ms.
Latham noticed a suitcase sitting on her porch, directly outside the back
door that leads into her kitchen. (Id. at 1:18.) Ms. Latham believed this
suitcase belonged to her upstairs neighbors, including Defendant. (Id. at
1:45.) Ms. Latham asked Mr. Cole to place the suitcase in Defendant’s
truck located behind the apartment building. (Id.) She then stated that
Defendant exited his apartment while Ms. Borntreger was still sitting in her
car and Mr. Cole and Ms. Latham had not yet reached Ms. Borntreger’s
car (Id. at 2:30-2:53.) Ms. Latham claimed to have witnessed Defendant
and an unidentified woman walking towards the pickup truck. (Id. at 3:10.)
Ms. Latham stated that Defendant, carrying a shotgun, pointed it directly
at her and Mr. Cole. (Id. at 3:45.) She stated she could hear Defendant
say, “These motherfuckers,” as he walked toward the pickup truck. (Id. at
3:10.) She stated this scared her, so she and Mr. Cole started to quickly
walk back to her apartment. (Id. at 3:28.) Ms. Cole followed closely
behind them from the direction of Ms. Borntreger’s car, although the
interview does not provide a clear picture of whether Ms. Cole was sitting
inside Ms. Borntreger’s car prior to walking towards Ms. Latham’s
apartment or had walked with Mr. Cole and Ms. Latham from Ms.

                                     5
Latham’s apartment towards Ms. Borntreger’s car. (Id.). Ms. Latham
stated that Defendant relaxed his shotgun’s position, allowing the barrel to
angle down towards the ground as she and Mr. Cole hurriedly walked back
to her apartment. (Id. at 3:40.)

        Ms. Latham described Defendant’s shotgun as “brown” but stated
Ms. Borntreger had a better angle to see the gun because she remained
outside while the others hurried towards Ms. Latham’s apartment. (Id. at
7:00-7:10.) Ms. Latham reiterated that Ms. Borntreger was in a car during
the alleged incident, noting she could have driven away if Defendant started
shooting. (Id. at 7:20.)

        Ms. Latham later stated she had the door to Ms. Borntreger’s car
partially open when she heard Defendant come down the stairs from his
apartment. (Id. at 7:38.) This differed from her prior statement that she
was not by the vehicle when Defendant started to come down. (Id. at 3:20.)

       Ms. Latham acknowledged she has a poor relationship with
Defendant and dislikes him. (Id. at 8:55.) She noted this was not her first
encounter with Defendant, and she had previously called the police about
her neighbors. (Id. at 8:15.) She had previously called the police to
complain that Defendant purposefully moved the bathtub in his apartment
and continuously ran the water, causing her daughter’s bedroom ceiling to
collapse. (Id. at 8:28.) She had also called the police to complain that
Defendant yelled racial slurs at her children. (Id. at 8:44.)

E.    Police Interview with Mr. Cole

      Officer Thomas interviewed Mr. Cole at the Waterloo Police
Department on February 3, 2019. (Doc. 23-1 at 1; Def. Ex. 2, video of
Mr. Cole.) During this interview, Mr. Cole described Defendant
descending the stairs from his apartment with a shotgun in hand. However,
he did not clearly describe how Defendant held the shotgun or who was
present with him during the alleged incident.

       Mr. Cole stated he and Ms. Latham were leaving her apartment
building when she noticed a bag that did not belong to her on her porch.
(Def. Ex. 2, video of Mr. Cole, at 1:05) Ms. Latham asked Mr. Cole to
move the bag to her neighbor’s pickup truck. (Id. at 1:35) Mr. Cole did
not state whether he actually placed the suitcase in the pickup truck. (Id.)


                                     6
He stated Defendant’s apartment windows were open, which allowed
Defendant to hear him talking with Ms. Latham. (Id. at 1:45.)

       Mr. Cole stated “they” came downstairs, referring to Defendant and
at least one other person, but he did not identify who accompanied
Defendant. (Id. at 1:45.) Defendant was allegedly carrying a shotgun as
he walked down the stairs from his residence, saying, “Motherfuckers,
motherfuckers, motherfuckers.” (Id.; Id. at 2:30, 3:00.) Mr. Cole
described how Defendant held the shotgun, stating Defendant “had [the
shotgun] like this,” as he mimicked how Defendant held the shotgun. (Id.
at 1:50.) Mr. Cole positioned his hands to demonstrate holding the shotgun
in both hands across his body. The butt of the weapon is not raised to his
shoulder. Mr. Cole demonstrated holding a shotgun in a position of
readiness to fire, not as one might carry a shotgun to merely transport it or
to avoid a discharge. (Id.) Mr. Cole stated Defendant “pointed” the
shotgun but did not state whether Defendant pointed the shotgun at any
individual. (Id. at 2:30.) Mr. Cole described the shotgun as having a black
barrel and brown, “wood-like” stock. (Id. at 2:00-2:06) He described
Defendant as wearing a red shirt and having dreadlocks pulled back into a
ponytail. (Id. at 2:10.)

       Mr. Cole stated that after seeing Defendant descend the stairs with
the shotgun, “we all hurried back in the house.” (Id. at 2:45.) He did not
state who is included in the term “we.” (Id.) Mr. Cole stated he could
hear Defendant walk back up to his apartment after Mr. Cole returned to
Ms. Latham’s apartment. (Id. at 3:55.)

        Mr. Cole acknowledged an existing animosity between Ms. Latham
and her friends and Defendant. (Id. at 3:20.) He stated that Defendant has
called Ms. Latham and her friends racial slurs in the past but stated this was
the first time he saw Defendant carrying a gun. (Id.)

F.     Police Interview with Ms. Cole

      Officer Thomas interviewed Ms. Cole at the Waterloo Police
Department on February 3, 2019. (Doc. 23-1 at 1; Def. Ex. 2, video of
Ms. Cole.) Ms. Cole described how she witnessed the alleged incident
from inside Ms. Latham’s porch.

     Ms. Cole stated she and Ms. Latham were on Ms. Latham’s porch,
Ms. Borntreger was in her car, and Ms. Cole was walking from inside Ms.

                                      7
Latham’s apartment towards the porch immediately before the alleged
incident. (Def. Ex. 2, video of Ms. Cole, at 1:05; 2:20.) Ms. Cole stated
Defendant held a gun as he stood outside with two women, repeatedly
saying, “Motherfuckers.” (Id. at 1:15; 2:10) Ms. Cole did not elaborate
on the term “outside,” so it is unclear whether this means outside on the
porch, outside by the pickup truck, or in another location outside of the
apartment building. She observed Defendant and the two women from Ms.
Latham’s porch, as she could look through the porch’s glass door. (Id. at
2:00)

       Ms. Cole described the gun Defendant held as a brown shotgun. (Id.
at 1:35; 3:15.) She stated she was unsure whether Defendant pointed the
gun at anyone. (Id. at 2:25.) After seeing Defendant outside with a gun,
Ms. Cole stated that she and Ms. Latham returned to Ms. Latham’s
apartment, and Defendant walked up the stairs back to his apartment. (Id.
at 2:40.)

       Ms. Cole described Defendant as wearing a red shirt and black or
blue sweatpants. (Id. at 1:40.) She further described Defendant as having
his hair pulled back in a ponytail. (Id.)

        Officer Bovy’s affidavit in support of the search warrant incorrectly
states, “I spoke with” Ms. Cole. (Gov. Ex. 1 at 4.) Officer Thomas
actually spoke with her. (Id.; Bovy Hr’g Test.) The officers’ testimony
was contradictory regarding how this misstatement occurred. Officer Bovy
stated that he and Officer Thomas each typed a portion of the document.
Officer Bovy stated that Officer Thomas typed “I spoke with” Ms. Cole,
but Officer Bovy signed the document so it should have stated, “Officer
Thomas spoke with” Ms. Cole. (Bovy Hr’g Test.) Officer Thomas stated
Officer Bovy typed while he dictated. (Thomas Hr’g Test.)

G.    Police Interview with Ms. Borntreger

       Officer Thomas interviewed Ms. Borntreger at the Waterloo Police
Department on February 3, 2019 (Doc. 23-1 at 1; Def. Ex. 2, video of Ms.
Borntreger.) Ms. Borntreger’s statements did not align with aspects of the
other witnesses’ statements, especially regarding where witnesses were
located during the incident.

       Ms. Borntreger stated Ms. Latham called her for a ride to the grocery
store. (Def. Ex. 2, video of Ms. Borntreger, at 1:05.) She then drove to

                                     8
Ms. Latham’s apartment and parked behind the apartment. (Id. at 1:15.)
She entered Ms. Latham’s apartment and waited for Ms. Latham to finish
getting ready. (Id. at 1:20.) Ms. Borntreger stated Ms. Latham saw
Defendant’s suitcase on the porch as she, Ms. Latham, Mr. Cole, and Ms.
Cole walked out of Ms. Latham’s apartment. (Id. at 1:20; 4:45.) Ms.
Latham and Mr. Cole then put the suitcase into the truck parked behind the
apartment. (Id. at 1:35.) Ms. Latham and Mr. Cole then returned to Ms.
Latham’s apartment. (Id.)

       Shortly after Ms. Latham and Mr. Cole returned to the house, Ms.
Borntreger heard Defendant and two women come down the stairs outside
of the apartment. (Id. at 1:42.) Ms. Borntreger stated that she, Ms.
Latham, Mr. Cole, and Ms. Cole stayed in the front porch to watch
Defendant and the two women. (Id. at 1:55.) She said that Defendant was
carrying a gun while mumbling, “Fuck motherfuckers,” and walking
behind the apartment building. (Id. at 2:05; 3:00.) Ms. Borntreger told
Officer Thomas that as Defendant walked around the apartment building,
she, Ms. Latham, Mr. Cole, and Ms. Cole decided to exit the apartment
building through Ms. Latham’s back door and go to Ms. Borntreger’s
residence to call the police. (Id. at 2:15.)

       Ms. Borntreger described the gun Defendant was holding as “a
regular shotgun” with a wood-grain grip and stock and a black barrel. (Id.
at 2:35-2:50.) She stated Defendant did not point the shotgun at anyone
because Defendant could not see her or the other witnesses, as they all
watched Defendant from inside Ms. Latham’s porch. (Id. at 4:27-5:00.)
Ms. Borntreger instead described Defendant as carrying the shotgun in a
manner that would allow him to shoot quickly if necessary. (Id.)

       Ms. Borntreger described one of the women with Defendant as
approximately the same age as Defendant, with dark hair, while the other
woman appeared to be several years older than Defendant. (Id. at 3:15.)
The woman who was approximately the same age as Defendant wore a gray
and white striped coat, while the older woman wore a gray or black T-shirt
and jeans. (Id. at 3:40.)

       Ms. Borntreger described Defendant as wearing a red T-shirt with
the sleeves cut off and pants that were either camouflage or had another
pattern. (Id. at 3:50.) She stated Defendant had dark hair in dreadlocks
pulled into a ponytail. (Id. at 4:00.)


                                    9
       Officer Bovy’s affidavit in support of the search warrant contains the
same misstatement regarding Ms. Borntreger’s interview as the
misstatement regarding Ms. Cole’s interview. Officer Bovy wrote “I spoke
with” Ms. Borntreger, but Officer Thomas actually spoke with her. (Gov.
Ex. 1 at 4; Bovy Hr’g Test.) The explanations for the discrepancy are the
same as above. (Bovy Hr’g Test.; Thomas Hr’g Test.)

H.    Search of 1005 ½ West Mullan Avenue and Subsequent Arrest of
      Defendant

       After Ms. Miller provided a statement at the Waterloo Police
Department, Officer Bovy drove her back to the residence. (Bovy Hr’g
Test.; Gov. Ex. 1 at 1.) Officer Bovy then finalized the affidavit and
presented it to a judge who issued a search warrant for 1005 ½ W. Mullan
Avenue at approximately 9:36 p.m. (Id.) At the time Officer Bovy applied
for the search warrant, he believed law enforcement was investigating a
possible assault involving a shotgun. (Bovy Hr’g Test.) Officer Bovy thus
sought the search warrant to find the firearm allegedly used in the assault.
(Id.) Officer Bovy returned to the Waterloo Police Department to make a
copy of the signed warrant, and then returned to the residence to execute
the warrant. (Id.) The application describes Defendant “walking with a
shotgun in his hands and cursing,” as well as having “pointed the gun” at
two people. (Gov. Ex. 1 at 4.)

       Officer Bovy read the warrant to Defendant, Ms. Miller, and Ms.
Randall when he returned to the residence, and the officers began the
search. (Id.) Officer Thomas found a pump action shotgun with a black
barrel and brown wood stock and foregrip propped against the door frame
inside the kitchen. (Doc. 23-1 at 1; Gov. Ex. 3 at 12.) A T-shirt was
covering part of the barrel, and the butt of the gun was in a pan filled with
cat food. (Doc. 23-1 at 1; Gov. Ex. 3 at 12.)

       Following the search, Defendant was placed under arrest. (Bovy
Hr’g Test.; Doc. 24 at 2.) Upon arrest, Officer Bovy searched Defendant
and found a red plastic straw with white powder residue and two plastic
bags containing suspected methamphetamine. (Doc. 21-1 at 1; Doc. 24 at
2.) Defendant was indicted with two federal criminal counts, Possession of
a Firearm by a Felon and Possession of a National Firearms Act Short-
Barreled Shotgun Not Registered to a Possessor. (Doc. 2 at 1.)



                                     10
      I.     Conclusions from the Bureau of Alcohol, Tobacco, Firearms and
             Explosives Regarding the Shotgun Seized at 1005 ½ West Mullan
             Avenue

             The Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”)
      concluded the shotgun found in Defendant’s residence is properly classified
      as a short-barreled shotgun as defined in 18 U.S.C. Section 921(a)(6).
      (Gov. Ex. 9 at 3.) Cody J. Toy, a Firearms Enforcement Officer with
      ATF, examined and tested the shotgun before sending a report to Special
      Agent Joseph Saunders classifying the firearm as a short-barreled shotgun.
      (Gov. Ex. 9.) Officer Toy measured the barrel length by placing the
      shotgun on a flat surface, closing the bolt, and inserting a cylindrical scale
      into the barrel’s muzzle until the scale touched the bolt face. (Id. at 2.)
      Officer Toy measured the barrel and found it to be 17-7/8 inches long. (Id.
      at 2-3.) Photos show the barrel is not of uniform length, the entire barrel
      also appears to be less than eighteen inches long. (Id. at 14.)

             Special Agent Joseph Saunders is a police officer with the Waterloo
      Police Department and a task force officer with ATF. (Saunders Oct. 7,
      2019 Hr’g Test.) He was not directly involved in the search of Defendant’s
      residence, but was the recipient of ATF’s report on the seized shotgun.
      (Gov. Ex. 9 at 1.)

Doc. No. 57 at 4-15 (footnotes omitted).

                           II.    STANDARD OF REVIEW
      A district judge must review a magistrate judge’s R&R under the following
standards:
      Within fourteen days after being served with a copy, any party may serve
      and file written objections to such proposed findings and recommendations
      as provided by rules of court. A judge of the court shall make a de novo
      determination of those portions of the report or specified proposed findings
      or recommendations to which objection is made. A judge of the court may
      accept, reject, or modify, in whole or in part, the findings or
      recommendations made by the magistrate judge. The judge may also
      receive further evidence or recommit the matter to the magistrate judge with
      instructions.




                                           11
28 U.S.C. § 636(b)(1); see also Fed. R. Crim. P. 59(b). Thus, when a party objects to
any portion of an R&R, the district judge must undertake a de novo review of that portion.
       Any portions of an R&R to which no objections have been made must be reviewed
under at least a “clearly erroneous” standard. See, e.g., Grinder v. Gammon, 73 F.3d
793, 795 (8th Cir. 1996) (noting that when no objections are filed “[the district court
judge] would only have to review the findings of the magistrate judge for clear error”).
As the Supreme Court has explained, “[a] finding is ‘clearly erroneous’ when although
there is evidence to support it, the reviewing court on the entire evidence is left with the
definite and firm conviction that a mistake has been committed.” Anderson v. City of
Bessemer City, 470 U.S. 564, 573-74 (1985) (quoting United States v. U.S. Gypsum Co.,
333 U.S. 364, 395 (1948)). However, a district judge may elect to review an R&R under
a more-exacting standard even if no objections are filed:
       Any party that desires plenary consideration by the Article III judge of any
       issue need only ask. Moreover, while the statute does not require the judge
       to review an issue de novo if no objections are filed, it does not preclude
       further review by the district judge, sua sponte or at the request of a party,
       under a de novo or any other standard.
Thomas v. Arn, 474 U.S. 140, 150 (1985).


                                    III.   DISCUSSION
A.     Objections to Findings of Fact
       Miller makes the following objections to the findings of fact:
            The lack of reference to Officer Bovy’s testimony at the hearing that he
             deliberately omitted information from the warrant application that
             contradicted Latham’s claim that Miller pointed the shotgun at her.1

1
  Bovy testified that he did not know Latham’s claim was contradicted by any other evidence.
See Doc. No. 63 at 16. Any such evidence from Bovy was also not a part of Miller’s preliminary
showing and is therefore inappropriate to consider for purposes of Miller’s request for a Franks
hearing. See infra, section III(B)(1)(a). This objection is overruled.



                                              12
              The suggestion that Borntreger’s description of events is inconsistent with
               the other eyewitness statements. Ms. Cole’s statement is consistent with
               Borntreger’s that she did not recall seeing Miller point a gun at anyone and
               indicated she, Latham and Borntreger were inside the porch, not outside.
               Latham stated Borntreger had the best view of what occurred.2

              Any statement that the suitcase was on “porch” rather than the back
               “deck.”3

              With regard to Bovy’s interaction with Latham’s daughter and the
               daughter’s auntie, one of them said no one was yelling “here” (meaning
               back of the house) and there is only one door out of the upstairs apartment
               where Miller lives. Bovy had a discussion with dispatch asking them to
               contact Latham to determine where the guy she complained about came
               from because it sounded like she was in the apartment.4

              With regard to Bovy’s interaction with Johnson, Johnson told Bovy that he
               saw Miller and his wife Sara outside his apartment, but there was no one
               else out there with them.5

              With regard to Miller’s truck (which is actually his father-in-law’s truck
               according to what Miller told Bovy when standing outside his apartment),
               Bovy’s body cam shows the truck on the side of the house rather than the




2
  This objection is overruled. Ms. Cole stated Borntreger was in her car, not inside. See Def.
Ex. 2, video of Ms. Cole. Borntreger is the only witness who stated they were all inside at the
time Miller came to the back of the house.
3
  This objection is overruled. Latham and others refer to the area to the back of Latham’s
apartment as a porch rather than a deck. Borntreger is the only witness who refers to the front
porch of Latham’s apartment. See Def. Ex. 2.
4
    I do not find these facts to be material. This objection is overruled.
5
    I do not find this fact material. This objection is overruled.




                                                  13
                 back. Bovy also commented that he had been to this house before.6

              The omission that the police did not make a protective sweep when entering
               the apartment indicating the lack of concern that other people were present.
               He contends Defense Exhibit 7 shows that the police stayed in the living
               room and hallway with Miller, his wife and Ms. Randall while the warrant
               was obtained and that there were other rooms in the apartment.7

              The statement that all witnesses said they saw Miller holding a shotgun
               when he exited his apartment. Borntreger and Ms. Cole said they saw
               Miller with a gun, but were inside Latham’s enclosed porch and saw the
               gun as he walked by.8

              That Latham said there was a suitcase on the porch outside her back door.
               Miller notes that there is an enclosed “porch” at the front of the house and
               that Borntreger and Ms. Cole said they were inside the “porch” when Miller
               walked by. Miller notes the “deck” at the back of Latham’s apartment is
               open and the enclosed “porch” is at the front.9

              With regard to Mr. Cole’s statement, the “porch” is at the front and the
               “deck” is in the back. The R&R is correct that it would be difficult if not
               impossible to see Miller come down the stairs from the back of the house

6
  Whether Bovy had been to this house before is immaterial. I also find the exact placement of
the truck to be immaterial as it was behind the house even if to the side rather than directly
behind. This objection is overruled.
7
  Defense Exhibit 7 speaks for itself. That exhibit does appear to show that officers did not enter
any other rooms in the residence, but stayed in the main living area with the three occupants.
The objection is sustained to the extent it seeks to make this point. It is overruled to the extent
it suggests the officers’ conduct was insufficient to secure the residence as Miller did not present
any evidence on that point.
8
 This objection sustained. All witnesses except Ms. Miller said they saw Miller holding a gun,
but not all witnesses said they saw him holding the gun “when he exited his residence.” See
Doc. No. 57 at 8. This distinction has little, if any, relevance however as all witnesses except
Ms. Miller saw Miller with the shotgun shortly after exiting his apartment.
9
    See supra, note 3.




                                                14
                  where Latham’s deck is or the side of the house, where Miller’s truck was
                  located.10

                With regard Ms. Cole’s statement, all her observations were from inside
                 the apartment from the enclosed porch at the front of the residence. At
                 about the 2:00 mark in the video of her statement she states she could see
                 through the glass door on the porch and that Latham and Mr. Cole were
                 with her inside the porch. She also said that Borntreger was outside in her
                 car. Cole did say as “they” were coming back in the house, Miller went
                 upstairs. This means that Latham and Mr. Cole were coming back into the
                 house from the enclosed front porch.11

See Doc. No. 62-1 at 35-38, n.i. I do not find that any of Judge Roberts’ findings of fact
are unsupported by the record and do not find that they need to be modified based on
Miller’s objections, except as noted. I will take those factual objections into account in
discussing Miller’s legal objections and will discuss them in greater detail below to the
extent I find they are relevant.

B.        Objections to Conclusions of Law
          1.      Motions to Suppress
                  a.      Franks Hearing
          Miller argues he is entitled to a Franks hearing because of “the highly relevant
nature of the information that Officer Bovy omitted” from the warrant application and
the last paragraph in the application, which suggests that Borntreger and Ms. Cole saw
Miller point a gun at Latham, when their statements contradict that. See Doc. No. 62-1
at 10. He objects to any findings in the R&R to the contrary and contests the finding that
the omitted information did not make the affidavit misleading. Miller alleges the police
deliberately omitted facts with reckless disregard of whether they made the affidavit
misleading and that they should have left it to the judge to make credibility


10
     See supra, note 3.
11
     See supra, note 3.

                                               15
determinations. He contends the omitted information undermined a finding of probable
cause. Miller also objects to the procedure used by Judge Roberts in taking evidence,
but later determining Miller was not entitled to a Franks hearing. I will address the
procedural issue first.
       Judge Roberts stated at the hearing that he had doubts whether Miller had made a
sufficient showing entitling him to a hearing pursuant to Franks v. Delaware, 438 U.S.
154, 155-56 (1978). Over the Government’s objection, he decided that he would take up
all the evidence at the hearing, hold a Franks hearing and then determine whether Miller
was entitled to the Franks hearing. See Doc. No. 57 at 15. He notes Miller incorrectly
interpreted this to mean that he had satisfied the burden that he was entitled to a Franks
hearing. Id.
       Miller argues in his objections that Bovy and Thomas testified at the hearing and
the prosecution presented evidence regarding the omissions from the warrant application.
Doc. No. 62-1 at 11. Miller contends that if a Franks hearing was held, then that must
mean he was entitled to one. He argues that if Judge Roberts intended to conduct a “pre-
Franks” hearing, he should not have given the Government an opportunity to present
evidence on the validity of the warrant. Id. at 12 (citing United States v. McMurtrey,
704 F.3d 502 (7th Cir. 2013)). He contends that he met the Franks standard by proving
evidence was omitted from the warrant application that the judge needed to evaluate the
credibility of Latham’s claims and that such evidence was necessary to the probable cause
finding. Id. at 13.
       To be entitled to a Franks hearing, a defendant must make “a substantial
preliminary showing that a false statement [or omission] knowingly and intentionally, or
with reckless disregard for the truth, was included [or omitted] by the affiant in the
warrant affidavit” and that “the allegedly false statement [or omission] is necessary to
the finding of probable cause.” Franks, 438 U.S. at 155-56. In McMurtrey, the Seventh
Circuit acknowledged that it is sometimes difficult to determine whether a defendant has
made a sufficient preliminary showing under Franks. McMurtrey, 704 F.3d at 509.
                                           16
Therefore, it stated that courts may utilize “pre-Franks” hearings to give defendants
“opportunities to supplement or elaborate on their original submissions.” Id. The
Seventh Circuit emphasized that a pre-Franks hearing should not allow the Government
to present new evidence to explain any discrepancies identified by the defense without
giving the defense the opportunity to challenge or rebut the evidence. Id. It noted that
the Government is entitled to present evidence and the defendant cross-examine that
evidence in a full Franks hearing. Id. The important part is that the court not rely on
new evidence from the Government in determining whether the defendant has made his
substantial preliminary showing under Franks. Id. at 510.
       Here, Judge Roberts noted that he was on the fence about whether Miller was
entitled to a Franks hearing. Doc. No. 63 at 2. However, he stated he would make that
decision after he had heard all of the evidence and noted that he would hear evidence
with respect to all motions together. Id. After admitting the parties’ exhibits, the hearing
proceeded with testimony from Government witnesses. Miller was allowed to cross-
examine all witnesses. Judge Roberts occasionally cited Bovy’s testimony in analyzing
whether Miller was entitled to a Franks hearing. See Doc. No. 57 at 17-27. He noted
that Bovy acknowledged that Thomas was the officer who spoke with Borntreger and
Cole rather than himself, see id. at 19, that Bovy sometimes has difficulty persuading
witnesses to provide him information (particularly when firearms are involved), id. at 22
and that Bovy believed he was investigating an assault with a shotgun at the time he
applied for a search warrant. Id. at 26.
       Even if it was improper for Judge Roberts to hear evidence from the Government
prior to determining if Miller met his initial evidentiary burden, I find that he did not rely
on evidence from the Government used to “bolster” its affidavit in concluding that Miller
did not make the required substantial preliminary showing and was not entitled to a
Franks hearing. See McMurtrey, 704 F.3d at 513-14 (concluding it was “impossible to
resolve the officers’ factual contradictions as set forth in their conflicting warrant
affidavits without improperly relying on the bolstering information” that the Government
                                             17
presented during the pre-Franks hearing).        To the extent any of the Government’s
evidence could be considered as “bolstering” the affidavit, such evidence consists of (1)
Bovy’s explanation that the “I” with regard to Borntreger’s and Ms. Cole’s statements is
actually Thomas and Thomas was the one who wrote that statement and (2) that he did
not believe the other individuals he spoke with (Latham’s daughter, her aunt, Johnson)
had relevant information. See Doc. No. 63 at 10, 13. As explained below, Judge Roberts
did not rely on this evidence from the Government in determining that Miller failed to
make the necessary substantial preliminary showing that Bovy (1) knowingly and
intentionally included a false statement or made an omission or did so with reckless
disregard for the truth or that (2) the allegedly false statement or omissions were
necessary to the finding of probable cause. As such, any procedural error by Judge
Roberts in hearing the Government’s evidence before making the Franks determination
is harmless. See United States v. Arnold, 725 F.3d 896, 900, n.3 (8th Cir. 2013) (“We
can find no instance where the district court relied on any information other than the
search warrant affidavit and [defendant’s] own affidavit detailing the alleged
misrepresentations and omissions.”); United States v. Graf, 784 F.3d 1, 7 (1st Cir. 2015)
(concluding that even if the magistrate judge erred in considering evidence from the
Government, the district court did not err in denying a Franks hearing because defendant
failed to make the initial substantial preliminary showing).
       Judge Roberts noted that under Franks, a defendant must make “a substantial
preliminary showing that a false statement knowingly and intentionally, or with reckless
disregard for the truth, was included by the affiant in the warrant affidavit, and . . . the
allegedly false statement is necessary to the finding of probable cause.” Franks, 438
U.S. at 155-56. He then considered the alleged false statements in Bovy’s affidavit in
support of the search warrant. Miller argued that the last two paragraphs of the affidavit,
“when read together, are materially false or misleading.” Doc. No. 57 at 18 (citing Doc.
No. 11-2 at 3). The last two paragraphs provide:


                                            18
       Officer Thomas with the Waterloo Police Department spoke with Takeela
       Latham who advised while at her home at 1005 W. Mulan, she walked out
       of her residence and noticed a suitcase on her deck. Latham advised she
       did not put the item there and knew her upstairs neighbor Levi Miller has
       placed items on the deck before with her permission. Latham advised her
       friend Jarrell Cole to take the suitcase and place it in Levi Miller’s truck
       that was located in the parking area of the apartment. Latham then advised
       she heard someone coming down the stairs from the upstairs apartment.
       Latham advised she turned to see Defendant walking with a shotgun in his
       hands and cursing. Latham advised Defendant pointed the gun at her and
       Jarrell Cole. Latham described the gun as having a black barrel and wood
       along the stock. Latham advised herself and Jarrell Cole ran back into their
       apartment.

       I spoke with witnesses Kayla Borntreger and Chelsea Cole who were also
       on scene as the incident unfolded. Chelsea Cole and Kayla Borntreger
       advised the gun was black in color and had wood coloring around the stock.
       Kayla Borntreger and Chelsea Cole advised Defendant as wearing a red
       shirt and having dreads in his hair pulled back into a pony tail.

Id. (citing Gov. Ex. 1 at 4). Judge Roberts noted that the only false affirmative statement
Miller could point to was Bovy’s assertion that he, rather than Officer Thomas, spoke
with Borntreger and Ms. Cole.12 Id. Judge Roberts found that this false statement (“I
spoke with witnesses Kayla Borntreger and Chelsea Cole . . . .”) did not give rise to a
Franks violation. Id. at 19.
       Judge Roberts also found that any alleged omissions did not entitle Miller to a
Franks hearing. Miller argued that Bovy recklessly omitted Borntreger’s statement that
contradicted Latham’s claim that Miller pointed a gun at someone. Id. at 20 (citing Doc.
No. 11-2 at 4). Judge Roberts reasoned the record did not show that Bovy entertained
serious doubts as to the truthfulness of his statements or had any obvious reasons to doubt
the accuracy of the information he wrote in the affidavit. Id. at 21. Finally, Judge
Roberts found that Bovy did not act with reckless disregard for the truth when he failed

12
 At the hearing, Bovy explained that Thomas was the officer who spoke with Borntreger and
Ms. Cole.

                                            19
to note that Latham’s account was inconsistent with the physical layout of the location.
He noted that contrary to Miller’s argument, Latham’s account does not require a direct
path between the stairs to Miller’s apartment and the back of the residence. Id. at 23.
He explained that even the mere possibility of a discrepancy would not have caused Bovy
to entertain serious doubts about the truthfulness of the statements in the affidavit and
there were no obvious reasons for him to doubt the accuracy of the information he put in
the application. Id.
       Judge Roberts explained that even if Bovy intended to mislead the judge or acted
with reckless disregard for the truth, Miller was still not entitled to a Franks hearing
because the false statement was not necessary to the issuing judge’s finding of probable
cause, nor was the omitted information clearly critical to a finding of probable cause. Id.
at 24. With regard to the false statement “I spoke with witnesses Kayla Borntreger and
Chelsea Cole,” Judge Roberts found this was not necessary to the probable cause finding.
If the affidavit had correctly stated “Officer Thomas spoke with witnesses Kayla
Borntreger and Chelsea Cole,” Judge Roberts reasoned the issuing judge’s weighing of
the facts would not have changed as the false part of the statement did not alter the content
of the witnesses’ statements and Miller did not offer any reason as to why the issuing
judge may have found one officer credible over the other. Id. at 25. Moreover, both
officers were involved in the investigation.
       With regard to the omission of Borntreger’s statement that Miller did not point the
gun at any of the eyewitnesses and could not see the eyewitnesses, Judge Roberts found
this omission was not clearly critical to the probable cause finding. Multiple witnesses
observed Miller angry and cursing while carrying a shotgun. Even if Borntreger did not
see Miller point the shotgun, the officer could reasonably conclude that Miller had been
carrying the shotgun in a threatening manner. Moreover, all of the eyewitnesses except
Borntreger saw Miller walk back toward his apartment with the shotgun. Finally, Latham
stated that Miller had pointed the shotgun at her. Thus, even if Borntreger’s statement
that Miller had not seen them had been included, the eyewitness statements as a whole
                                               20
still would have created a fair probability that evidence of a crime would be found in
Miller’s residence. Id. at 25-26.
       With regard to the omitted statements from Latham’s daughter, the aunt and
Johnson, Judge Roberts found these were also not clearly critical to the probable cause
finding. The daughter and aunt stated only that they did not hear any loud noises. Judge
Roberts noted that loud noises are not a requirement for the crime Bovy was investigating
(displaying a firearm in a threatening manner towards another person).          Id. at 26.
Similarly, Johnson’s statement that he heard Miller and his wife arguing is not
inconsistent with Latham’s report of Miller pointing a shotgun at her. Id. at 27.
       Finally, with regard to the alleged discrepancy between Latham’s statements and
the physical layout of the residence, Judge Roberts found this was not clearly critical to
the probable cause finding. As noted above, Judge Roberts reasoned that this was not
necessarily a discrepancy and even if it was, it would not have necessarily changed the
issuing judge’s finding of probable cause.       Id.   For these reasons, Judge Roberts
concluded Miller was not entitled to a Franks hearing.
       Miller makes the same arguments in his objections to the R&R. He argues that
the affidavit is false and misleading because Bovy admitted at the hearing that he had not
spoken to Latham, Mr. Cole, Ms. Cole or Borntreger and did not have first-hand
knowledge of what they said. Doc. No. 62-1 at 15. He also argues it was false and
misleading not to include information that contradicted Latham’s claim that Miller pointed
a gun toward her. Id. He describes the various discrepancies between the statements
and the affidavit and contends Bovy deliberately omitted such information, as well as
information that he spoke with Latham’s daughter, her aunt and Johnson. Id. at 16. He
objects to the R&R finding that he did not offer evidence that Bovy omitted information
to intentionally mislead the judge and did not do so with reckless disregard for the truth.
Id. at 18.   He contends Bovy admitted at the hearing that he deliberately omitted
information from the application if it was inconsistent with the claim that Miller pointed


                                            21
a shotgun at Latham and argues that the R&R fails to acknowledge this admission. Id.13
He compares the situation to the one in United States v. Jacobs, 986 F.2d 1231, 1234-35
(8th Cir. 1993), in which the officer stated that a drug dog showed an “interest” in a
package that was the subject of the warrant, but omitted information that the drug dog
did not in fact “alert” to the package. Id. The court found that when including the
information regarding the failed alert, the application lacked probable cause. Jacobs,
986 F.2d at 1235. Miller argues that the omitted facts here are similarly relevant and
their omission was either deliberate or with reckless disregard for the truth.
       Miller additionally objects to the R&R’s discussion of why Bovy had good reason
to believe Latham, despite “substantial evidence” that she was not credible. Doc. No.
62-1 at 19. He contends the issuing judge for the warrant should have been provided all
relevant information to assess Latham’s credibility. Id. at 19-20 (citing United States v.
Glover, 755 F.3d 811, 814 (7th Cir. 2014)). Under Glover, Miller argues that affidavits
for warrants based on informants are highly fact-specific and that information about the
informant’s credibility or potential bias is crucial. Glover, 755 F.3d at 816. Miller

13
   I have read the transcript from the hearing and do not find any such admission. Bovy stated
Thomas did not tell him anything about the interviews with Ms. Cole or Borntreger that he
thought was necessary to include or that he intentionally left out of the warrant. He also testified
he did not intentionally leave anything out that he thought could result in the warrant going
unsigned. See Doc. No. 63 at 12. When asked why he did not include the information about
Latham’s daughter, the aunt or Johnson, Bovy testified they had stated they were not a part of it
and did not know what was going on. Id. at 15-16, 19. Bovy testified he also did not know that
Borntreger had said Miller did not see Latham because Thomas drafted the part of the affidavit
concerning Borntreger’s and Ms. Cole’s statements. Id. at 16. Bovy stated that in drafting the
warrant he did not include every single fact they knew, but had to make a selection of the relevant
facts that he thought were relevant to the case to put in the application and did not put in or leave
out anything with the intent to deceive or mislead the judge. Id. at 19. In any event, such
evidence was not submitted by Miller as part of his preliminary showing in support of a Franks
hearing. The testimony from the hearing would be considered “bolstering” evidence by the
Government. Because Miller did not rely on such evidence in making his preliminary showing,
I find it is inappropriate to consider this evidence in determining whether Miller is entitled to a
Franks hearing. The only evidence Miller provided was that Bovy did not talk to Ms. Cole and
Borntreger. See Doc. No. 11-2 at 3-4. He failed to show that the word “I” in the affidavit was
anything beyond negligence.

                                                 22
argues Bovy should have included information in the affidavit that Latham claimed she
did not like Miller and had an ongoing dispute with him. He argues Bovy also failed to
inform the judge about Latham’s statements concerning where she was and statements
from other witnesses that contradicted Latham’s. Id. at 21.
       Finally, Miller objects to the R&R’s findings that Latham’s claim (as set forth in
the affidavit) would constitute an assault and give rise to the search of Miller’s apartment
for the firearm independent of her claim that Miller pointed the shotgun at her. Id. He
also objects to the finding that even if the omitted information had been presented to the
judge, the eyewitness statements still would have created a fair probability that Miller
had committed an assault and that evidence of the crime would be found in his apartment.
Id. at 22. Miller argues that because Bovy deliberately withheld information about where
Latham was and what Miller did, both of Latham’s claims (that Miller had a gun and was
yelling and that Miller pointed the gun at her) should be excised from the affidavit.
       He adds these claims should be stricken for the additional reason that Borntreger
stated that Miller did not even see Latham, let alone point a gun at her. Id. Additionally,
Bovy failed to advise the judge that Borntreger said they were all inside the apartment
when Miller walked by with a gun. He contends this is consistent with Ms. Cole’s
statement that Latham was inside the apartment on the porch.14 He also notes Bovy
should have informed the judge that the stairs to Miller’s apartment are in the front of
the house, not the back of the house where Latham claimed to be, and thus, she would
not have been able to see him coming down the stairs.15 Id. at 23. Miller argues the last
paragraph from the affidavit should also be stricken because it suggests that Borntreger


14
  Ms. Cole did not say Latham was inside, but that “they” were outside. Def. Ex. 2, video of
Ms. Cole. She was asked who was with her and she named Latham, Mr. Cole and Borntreger,
but did not clarify where they were in relation to her. She also stated “as they were coming
back in the house” Miller went upstairs. Id.
15
  Government Exhibit 3 shows the stairs do not have risers or are slatted such that a person is
able to see through them from the back of the house. See Doc. No. 50.
                                              23
and Ms. Cole supported Latham’s claim that Miller pointed the gun at Latham. Without
this information and Latham’s claims excised from the affidavit, Miller argues there is
no probable cause. He adds the fact that Borntreger, Ms. Cole and Mr. Cole all saw
Miller yelling with a gun is insufficient to believe that Miller committed a crime. Id. at
24 (citing Iowa Code § 708.1 providing that an assault occurs when a person
“intentionally points any firearm toward another, or displays in a threatening manner any
dangerous weapon toward another.”).
       I agree with Judge Roberts’ Franks determination. The misstatement about who
spoke with Borntreger and Ms. Cole is a minor discrepancy that does not warrant a
Franks hearing. See United States v. Coleman, 349 F.3d 1077, 1084 (8th Cir. 2003) (“A
‘minor discrepancy’ in the wording of an officer’s statement is not sufficient under Franks
to establish that the officer acted deliberately or recklessly in making the statement.”).
Miller did not make a substantial preliminary showing that Bovy knowingly and
intentionally included that statement or did so with reckless disregard for the truth. Even
if Miller could make such a showing, the correction16 of who spoke with the witnesses is
not necessary to the probable cause finding as it does not change the content of the
witnesses’ statements, and, as Judge Roberts noted, there is no evidence that one officer
could be considered more credible over the other.
       With regard to the omissions concerning (1) inconsistencies between Borntreger’s
and Latham’s statements, (2) Latham’s account of the physical layout of the location and
(3) the information from other residents of the apartment building, I do not find Miller
has shown this information was intentionally omitted or omitted with reckless disregard
for the truth or that it is material or critical to the probable cause determination. Miller’s


16
   Miller is incorrect that the whole second paragraph should be stricken to analyze whether there
is probable cause. Only the false information need to be excised or corrected – in this case the
“I.” See United States v. Arnold, 725 F.3d 896, 898 (8th Cir. 2013) (noting the second
requirement of a Franks hearing is a showing that “if the false information is excised” the
affidavit no longer establishes probable cause).

                                               24
only evidence on this point prior to the hearing were the statements themselves. He did
not produce any evidence that Bovy knew about the substance of the four witness
statements, let alone any inconsistencies. To the extent the omissions could be deemed
to have been made in reckless disregard for the truth, they do not meet the second step
of being critical to the probable cause determination. None of the omissions have any
bearing on the witnesses’ consistent statements that Miller came to the back of the house
in response to Latham and Cole moving the bag to his truck, holding a shotgun in a
threatening manner and repeatedly saying “motherfuckers.” Any discrepancies regarding
where they made this observation and whether they aligned with the physical layout of
the building are minor and extraneous.
       All witnesses described being outside and, at some point, going inside Latham’s
apartment after Miller exited his apartment. The precise timing is not necessarily relevant
except to the fact of whether Miller pointed the gun at Latham and allegedly committed
an assault. Latham explained that when Miller “turned the corner” and came walking
toward the truck, she saw him holding the shotgun saying “these motherfuckers” at which
point she and Mr. Cole went into her apartment. She stated as he “came down” he had
the gun pointed at them. Notably, she did not say down the stairs, and could be referring
to Miller walking down the side of the house towards the truck. Mr. Cole’s account of
the incident largely corroborates Latham’s in that he saw Miller with the shotgun saying
“motherfuckers” at which point they went into Latham’s apartment. Ms. Cole states that
“they” were outside (presumably referring to Mr. Cole and Latham) and she was on her
way out when she saw Miller standing there with a gun in his hands. She stated she could
not tell where he came from because she was not outside then. She stated she could see
everything through the glass door on the porch. It makes sense that Ms. Cole did not see
Miller point the gun at anyone since Mr. Cole and Latham were coming back to the
apartment by then. Ms. Cole also corroborates Latham’s recollection that Borntreger
was in the car. Borntreger’s recollection of the events is slightly different. She stated
that Mr. Cole and Latham put the bag in the truck and came back in the apartment when
                                            25
they heard Miller coming down the stairs. She stated all of them stayed in “the front
doors” so they could see. Then, “they came out” and that is when she and the others
saw Miller with the gun walking to the back of the house. After a few minutes in the
back, they saw him walk back around the house. Borntreger stated he did not see them
and they were watching from the front porch window. Notably, all witnesses had similar
descriptions of the gun, the people involved and the general chain of events.
      Even if I found the discrepancies in the witness statements were intentionally
omitted or omitted with reckless disregard for the truth, this would not require excising
Latham’s claims to determine whether the omissions impacted the probable cause analysis
as Miller argues.   Rather, I must consider whether the affidavit was supported by
probable cause if the omitted information had been included. See United States v.
Williams, 477 F.3d 554, 557 (8th Cir. 2007) (noting that where a probable cause
determination was premised on an affidavit containing false or omitted statements, the
resulting search warrant may be invalid if the defendant can prove by a preponderance
of the evidence “(1) that the police omitted facts with the intent to make, or in reckless
disregard of whether they thereby made, the affidavit misleading . . . and (2) that the
affidavit, if supplemented by the omitted information would not have been sufficient to
support a finding of probable cause.”); Hunter v. Namanny, 219 F.3d 825, 830 (8th Cir.
2000) (“a reconstructed affidavit must also include material allegedly omitted with
reckless disregard for the truth.”). If the information concerning the full extent of
statements from Latham, Borntreger, Ms. Cole and Mr. Cole had been included in the
affidavit, as well as information concerning the layout of the apartment and the location
of Miller’s stairs, I do not find that such information would render the affidavit
unsupported by probable cause.
      “The determination of whether or not probable cause exists to issue a search
warrant is to be based upon a common-sense reading of the entire affidavit.” United
States v. Notman, 831 F.3d 1084, 1088 (8th Cir. 2016) (quoting United States v. Sumpter,
669 F.2d 1215, 1218 (8th Cir. 1982)). Latham was the alleged victim in the case, not a
                                           26
mere informant. See United States v. Wallace, 550 F.3d 729, 734 (8th Cir. 2008) (“Not
only is more weight given to information where officers meet face-to-face with the
informant and judge her to be credible, but law enforcement officers are entitled to rely
on information supplied by the victim of a crime, absent some indication the information
is not reasonably trustworthy or reliable.”). It would have been reasonable for the issuing
judge to believe her statement over Borntreger’s or that evidence of a possible crime
would be found in Miller’s apartment even if the events (as recalled by one witness) did
not precisely match up with the particular crime the officers believed they were
investigating. Probable cause requires only a showing of facts “sufficient to create a fair
probability that evidence of a crime will be found in the place to be searched.” United
States v. Wells, 223 F.3d 835, 838 (8th Cir. 2000).                 See also United States v.
Multschelknaus, 592 F.3d 826, 828 (8th Cir. 2010) (“An affidavit establishes probable
cause for a warrant if it sets forth sufficient facts to establish that there is a fair probability
that contraband or evidence of criminal activity will be found in the particular place to
be searched.”) (cleaned up). Probable cause “does not require evidence sufficient to
support a conviction, nor even evidence demonstrating that it is more likely than not that
the suspect committed a crime.” United States v. Donnelly, 475 F.3d 946, 954 (8th Cir.
2007) (citation omitted). For these reasons, Miller’s objections as to the Franks hearing
are overruled.


               b.     Entry Into Defendant’s Residence
       Miller objects to Judge Roberts’ finding that exigent circumstances justified the
warrantless entry into his residence before the warrant was obtained. He contends the
officers’ purported concerns of safety and other people being in the apartment are
inconsistent with the officers’ conduct because they did not go room to room checking
for other individuals. He also argues that the exigency of possible destruction of evidence
is inapplicable because a shotgun is not the type of evidence that can be destroyed.
Because the firearm was seized after the warrant had been obtained, Miller argues that
                                                27
the “fruit” from the warrantless entry that should be suppressed includes observations
made by police about what Miller, his wife and Randall said or did during the time the
police entered the residence and waited for the warrant and what the police saw during
this time. See Doc. No. 62-1 at 27.
      Judge Roberts concluded that warrantless entry into Miller’s residence was
allowable because exigent circumstances created a concern for officer safety. Doc. No.
57 at 28-29. He reasoned that law enforcement was dispatched to 1005 West Mullan
Avenue in response to a report that Miller was displaying a shotgun in a threatening
manner. He concluded this environment would make a reasonable, experienced police
officer concerned for his or her safety. Id. at 29. He noted that securing the residence
from the outside did not alleviate this concern because the alleged firearm could have
been used offensively from the interior of the residence or against people inside the
residence.   Moreover, Bovy’s testimony and Defense Exhibit 7 show that law
enforcement on the scene were aware of a prior incident in which officers found a bomb
at Miller’s residence. Id. at 29-30.
      Judge Roberts also concluded that the potential destruction of evidence was another
exigent circumstance that justified the warrantless entry. He reasoned that officers had
reason to be concerned that Miller would destroy, dismantle or hide the shotgun. Id. at
30. After Miller denied the officers entry, they informed him that they were seeking a
search warrant. Judge Roberts acknowledged that the exigency of possible “destruction”
of a shotgun is much different than the possible destruction of drugs (such as flushing
them down the toilet), but reasoned that a person could dismantle or break down a shotgun
and hide the parts. Id.
      Finally, Judge Roberts reasoned that the inevitable discovery doctrine applied to
the shotgun evidence because law enforcement did not exploit their presence while in the
residence and the firearm was discovered only after the officers had obtained and served
the signed search warrant. Id. at 31. He concluded the officers’ protective sweep of
Miller’s residence was much less invasive than those in other cases in which courts found
                                           28
the officers’ conduct rose “to the level of offensiveness” and did not apply the inevitable
discovery doctrine to the warrantless search. Id. at 32 (citing United States v. Madrid,
152 F.3d 1034, 1041 (8th Cir. 1998)).
       “Warrantless searches inside a home are ‘presumptively unreasonable,’ but not if
‘the exigencies of the situation make the needs of law enforcement so compelling that the
warrantless search is objectively reasonable under the Fourth Amendment.” United
States v. Quarterman, 877 F.3d 794, 797 (8th Cir. 2017) (quoting Brigham City v.
Stuart, 547 U.S. 398, 403 (2006)). An objectively reasonable belief of a threat to officer
safety is a recognized exigency. Id. (citing United States v. Kuenstler, 325 F.3d 1015,
1021 (8th Cir. 2003)). “The presence of a weapon in a home does not necessarily
constitute exigent circumstances.” Id. (citing United States v. Murphy, 69 F.3d 237, 243
(8th Cir. 1995)). However, the Eighth Circuit has recognized that the presence of non-
law enforcement persons at the scene creates a legitimate risk that unsecured firearms
could be used improperly to inflict harm. United States v. Prather, 138 F. Supp. 3d
1059, 1066 (S.D. Iowa 2015) (citing cases); see also United States v. Carlton, 682 F.
App’x 242, 243 (4th Cir. 2017) (“[P]olice officers need to be assured that the person
with whom they are dealing are not armed with, or able to gain immediate control of, a
weapon that could unexpectedly and fatally be used against [them].”(quoting United
States v. Watson, 703 F.3d 684, 693 (4th Cir. 2013))). The risk that evidence will be
destroyed during the time required to obtain a search warrant is also a recognized exigent
circumstance justifying warrantless entry. United States v. Leveringston, 397 F.3d 1112,
1116 (8th Cir. 2005).
       I find the exigent circumstance of officer safety concerning other occupants who
may have been in the apartment along with the suspected presence of an unsecured
firearm in the apartment justified the warrantless entry. As Judge Roberts noted, the
officers were at Miller’s apartment to investigate a report that had been made that night
of Miller displaying a firearm in a threatening manner. See Quarterman, 877 F.3d at
798 (“[T]his court has consistently found exigent circumstances where officers
                                            29
reasonably believe a gun or an armed individual presents a danger to others or
themselves.”); United States v. Lopez, 989 F.2d 24, 26 (1st Cir. 1993) (concluding
exigent circumstance of officer safety was present where police had reason to believe that
defendant had sawed-off shotgun nearby, which had been used only shortly before to
threaten someone). Officers’ contact with Miller did nothing to alleviate any threat of
danger to officers or others. While speaking with officers, Miller repeatedly referred to
an incident when a bomb was found at his residence and he had allegedly been beaten up
by law enforcement officers in a cornfield. He insinuated that police had planted items
in his home and Bovy formed the impression that Miller disliked law enforcement. See
Doc. No. 57 at 29-30; Doc. No. 63 at 10; Def. Ex. 7 at 3:00-3:32, 3:57-4:06; 26:20-38.
       With regard to Miller’s argument that the concern of other occupants in the
residence with the firearm was pretext given that the officers did not conduct a full search
of every room in the apartment once they entered, Bovy testified that he believed the
other rooms were visible from the area where the officers stayed with Miller, Ms. Miller,
and Randall. Doc. No. 63 at 18. Government’s Exhibit 3 also confirms that the interior
of other rooms in the apartment can be viewed from the main living area. See Doc. No.
50. I decline to second-guess the necessary scope of a protective sweep under these
circumstances. It is apparent that the officers’ main concern was that none of the
occupants accessed a firearm that was believed to be in the apartment. Moreover, the
need or lack of need for a protective sweep could not be assessed until after the entry and
officers were able to assess the situation, along with any further safety concerns regarding
access to a firearm.
       With regard to the potential destruction of evidence, this exigency is clearly less
strong. However, based on the officers’ interaction with Miller at the entryway to the
apartment, it was reasonable to believe that Miller or others may have tried to tamper
with or hide the shotgun had they been allowed back into the residence unaccompanied
by law enforcement while officers secured a warrant. Miller, his wife and Randall were
aware that officers wanted to search the residence for a shotgun. On Defense Exhibit 7,
                                            30
Ms. Miller can be heard saying “no, we have the long one” in response to Miller’s
statement that a stick is the only thing they have resembling a gun. See Def. Ex. 7 at
2:00-2:13. Miller responded that he had put “those bullets” and “both of those” in the
truck the other day when he was packing. Id. at 2:13-2:20. Ms. Miller then stated “the
one that bends in half does look like a shotgun.” Id. at 2:20-2:24. She denied that the
BB gun they have was carried downstairs.            Id. at 2:34-2:37.     While the potential
destruction of evidence was perhaps not as imminent17 as in other cases, it was reasonable
for officers to believe based on the totality of the circumstances that the occupants may
have destroyed or tampered with evidence had they retreated into the residence out of
sight of law enforcement. See United States v. Cisneros-Gutierrez, 598 F.3d 997, 1004
(8th Cir. 2010) (concluding warrantless entry was justified where residents witnessed
evasive behavior such as consulting one another and feigning confusion which appeared
to be a delaying tactic and during which one the residents took bags to the kitchen sink
and started disposing of their contents). This exigency was clearly a secondary concern
to the concern for officer safety. Nonetheless, I find that it was an additional basis for
entering the apartment until a warrant could be obtained. For these reasons, Miller’s
objections related to the warrantless entry are overruled.18


       c.     Seizure of the Shotgun
       Miller objects to the R&R’s conclusion that the seizure of the shotgun was proper
under the search warrant. Specifically, he challenges whether it was “immediately


17
 See Brigham City v. Stuart, 547 U.S. 398, 403 (2006) (“law enforcement officer may make a
warrantless entry onto private property . . . to prevent the imminent destruction of evidence.”).
18
  Even if these exigent circumstances do not apply, I agree with Judge Roberts’ analysis that the
inevitable discovery doctrine would apply to prevent suppression of the shotgun. Miller makes
no objection to that analysis and, as noted above, does not argue that the shotgun was fruit of
the warrantless entry.


                                               31
apparent” that this was the firearm law enforcement was looking for. Doc. No. 62-1 at
27-28 (citing Horton v. California, 496 U.S. 128, 136 (1990)). He argues that the gun
was a different size and color than the gun Latham claimed Miller possessed. He
contends that Thomas (who discovered the gun) had no information that Miller knew the
gun was in the residence and that Thomas arguably should have sought another warrant
before seizing the gun. Id. at 28 (citing Messerschmidt v. Millender, 565 U.S. 535
(2012)). Depending on whether officers knew Miller was a felon at the time they found
the gun, Miller argues that the absence of this knowledge would be another reason that
the incriminating nature of the shotgun in the house was not immediately apparent. He
argues that there was little information to believe that he illegally possessed any weapon
other than what the judge authorized the officers to seize – a black, long-barrel shotgun
or shotguns. Id. at 29.
       Judge Roberts noted that warrant described the property to be seized as “[a] long
barrel firearm described as a shotgun with a black barrel and brown colored stock,
shotgun ammunition, and any other long barrel firearm.” Doc. No. 57 at 33 (citing Gov.
Ex. 1 at 1). Judge Roberts noted that the seized shotgun has a barrel length of 17-7/8
inches, making it a short-barreled shotgun under 18 U.S.C. § 921(a)(6) (defining a short-
barreled shotgun as “a shotgun having one or more barrels less than eighteen inches in
length and any weapon made from a shotgun . . . if such a weapon as modified has an
overall length of less than twenty-six inches”). Id. Judge Roberts reasoned that although
the shotgun does not exactly match the description in the warrant, the difference is not
significant enough to make the seizure unconstitutional. Id. He noted the officers acted
reasonably and in good faith when they seized the shotgun and, prior to Special Agent
Saunders’ report, they did not know whether the shotgun was a short-barreled shotgun.
Id. at 34. He stated that one-eighth of an inch is a difference that an officer acting in
good faith would reasonably be unable to perceive.
       I agree with Judge Roberts’ analysis. Miller’s suggestion that officers should have
been able to perceive one-eighth of an inch difference in the barrel length is unpersuasive,
                                            32
as are his arguments that the firearm was covered by a T-shirt such that an officer would
not be able to tell if it was the item they were looking for and that it did not have a black
barrel. “[T]he requirement that a search warrant describe its objects with particularity is
a standard of ‘practical accuracy’ rather than a hypertechnical one.” United States v.
Peters, 92 F.3d 768, 769-70 (8th Cir. 1996) (quoting United States v. Lowe, 50 F.3d
604, 607 (8th Cir. 1995)). “The constitutional standard for the particularity of a search
warrant is that the language must be sufficiently definite to enable the searcher to
reasonably ascertain and identify the things authorized to be seized.” United States v.
Saunders, 957 F.2d 1488, 1491 (8th Cir. 1992) (citing Steele v. United States, 267 U.S.
498, 503-04 (1925)).
         Miller cites Messerschmidt for the proposition that officers should have sought
another warrant upon discovering the firearm in the kitchen and that officers had no
information that Miller illegally possessed any weapon other than the one authorized to
be seized in the warrant. Messerschmidt involved an allegedly-overbroad warrant that
authorized seizure of “all guns” in addition to a gun that was described with particularity
that had allegedly been used in an assault as well as evidence related to gang membership.
Messerschmidt, 565 U.S. at 541-42. The Court held that even if the scope of the warrant
was overbroad, it was not entirely unreasonable for officers to believe that there was
probable cause to search for all firearms, firearm-related materials and evidence of gang
membership under the circumstances of the case. Id. at 549-52. The warrant in this case
described the particular firearm that had allegedly been used and “any other long barrel
firearm.” To the extent Miller argues the warrant was overbroad, I disagree. All
witnesses described Miller holding a long-barrel firearm, but their descriptions of it
differed slightly. The warrant did not authorize search and seizure of any unrelated
items.
         To the extent Miller argues the seized shotgun falls outside of the property
described in the search warrant, I also disagree. Such an exacting level of precision
between the seized property and described property is not required under the law. See
                                             33
Peters, 92 F.3d at 769-70 (noting particularity is a standard of “practical accuracy” and
is not hypertechnical). The fact that it did not turn out to be a long-barrel shotgun also
does not change the analysis given that the difference was one-eighth of an inch. Under
Messerschmidt, it was reasonable for officers to believe that the warrant authorized
seizure of the firearm discovered in the kitchen and it was unnecessary to procure a
second warrant. The shotgun was properly seized pursuant to the search warrant.
      I also agree with Judge Roberts that seizure of the shotgun was appropriate under
the plain view doctrine. See Doc. No. 57 at 35-36. Miller does not appear to make any
specific arguments related to this aspect of the R&R, except to suggest that the shotgun’s
incriminating character was not “immediately apparent.” Doc. No. 62-1 at 28.             I
disagree. Whether based on the T-shirt thrown over the firearm or the slight differences
between the description and actual appearance, I find these are insufficient reasons to
hold that the seizure of the shotgun was unconstitutional. As Judge Roberts noted, the
shotgun was found in the place authorized to be searched and in an area of the house that
could hold a long gun. Thomas testified that even though the barrel of the gun was
partially covered by a T-shirt, he could see the butt of the gun and could tell it was a
shotgun. See Doc. No. 63 at 24. For all of these reasons, the incriminating character of
the shotgun was immediately apparent. Miller’s objections related to the seizure of the
shotgun are overruled.


      2.     Motions to Dismiss
      Miller objects to the finding in the R&R that the relevant statutes provide fair
notice of what is prohibited conduct. Doc. No. 62-1 at 30. He also objects to the
conclusion that the Second Amendment does not protect his possession of the shotgun at
issue and that the National Firearms Act is constitutional under the Second and Ninth
Amendments.




                                           34
              a.     Lack of Proper Notice
       Miller argues that neither 26 U.S.C. § 5845(a)(1) nor 18 U.S.C. § 921(a)(6) define
how to measure the length of the barrel of a shotgun. Doc. No. 62-1 at 30. While he
acknowledges that the regulations describe how to measure the length of a barrel, he
argues they do not adequately define how to measure the barrel of a shotgun that is not
uniform in length. Id.
       Judge Roberts noted that the ATF agent’s report and photographs, see Doc. No.
43, show that the shotgun barrel is, at all points, less than eighteen inches in length even
though it varies slightly because of the way it appears to have been cut. See Doc. No.
57 at 38. He noted that the Eighth Circuit has not addressed whether 26 U.S.C. §
5845(a)(1) and 18 U.S.C. § 921(a)(6) provide fair notice as to prohibited activities, but
that the Seventh, Ninth and Eleventh Circuits have upheld the measurement methods
prescribed in those statutes and the implementing regulation – 27 C.F.R. § 479.11. Id.
at 38-39 (citing United States v. Calise, 996 F.2d 1012, 1022 (9th Cir. 1993); United
States v. Griffin, 705 F.2d 434, 436 (11th Cir. 1983) and United States v. Lim, 444 F.3d
910, 916 (7th Cir. 2006)). He explained that a statute provides fair notice when the
statute “define[s] the criminal offense (1) with sufficient definiteness that ordinary people
can understand what conduct is prohibited and (2) in a manner that does not encourage
arbitrary and discriminatory enforcement.” Id. at 39 (quoting Skilling v. United States,
561 U.S. 358, 402-03 (2010). Judge Roberts pointed out that the shotgun barrel at issue
is less than eighteen inches even at its longest point. Id. at 39-40 (citing Gov. Ex. 9 at
14). He concluded § 5845 provided Miller with adequate notice as to what is prohibited
because the statute “supplies the specific measurements that will bring a shotgun within
the proscribed zone.” Id. at 40 (quoting Lim, 444 F.3d at 916). Based on the similarities
between § 5845(a)(1) and § 921(a)(6), he concluded that § 921(a)(6) also provides fair
notice that possession of the shotgun seized from Miller’s residence was an illegal act.
Id.


                                             35
      I agree with this analysis. Miller’s argument would be persuasive only if some
part of the shotgun barrel was at least 18 inches long. However, as demonstrated by
Government Exhibit 9 (Doc. No. 43) no part of the barrel reaches 18 inches. For the
reasons described by Judge Roberts, I agree that sections 5845(a)(1) and 921(a)(6)
provide fair notice of the prohibited action. Miller’s objection related to the lack of
proper notice is overruled.


             b.     Second and Ninth Amendments
      Miller objects to the R&R’s conclusion that the Second Amendment does not
protect possession of the shotgun at issue (having a barrel less than 18 inches long). He
does not offer any specific argument as to why the R&R was wrongly decided, but objects
to preserve the issue for appeal. See Doc. No. 62-1 at 31. With regard to the Second
Amendment, Miller argues that under District of Columbia et al. v. Heller, 554 U.S. 570
(2008), he was entitled to have a firearm in his residence for purposes of self-defense.
Id. at 32. Miller also argues that the National Firearms Act (which includes the statutes
cited in the Indictment) is unconstitutional because “it usurps the power reserved to a
state in violation of the 2nd and 9th Amendments.” Id. Therefore, he argues Count 1
should be dismissed. While he acknowledges that United States v. Miller, 307 U.S. 174
(1939), holds otherwise, he objects to preserve the issue. Id. at 33.
      Judge Roberts concluded possession of a short-barreled shotgun is not afforded
Second Amendment protection, noting that Heller specifically identified “short-barreled
shotguns” as firearms that do not receive Second Amendment protection. Doc. No. 57
at 40. He also cited Miller, noting that it precludes Miller’s argument that the National
Firearms Act is unconstitutional as usurping police powers reserved to the states. Id. at
41.
      I agree that under current Supreme Court precedent, Miller’s possession of a short-
barreled shotgun is not protected by the Second Amendment and the National Firearms


                                           36
Act is not unconstitutional under the Second or Ninth Amendments. Miller’s objections
related to the Second and Ninth Amendments are overruled.


             c.     Grand Jury Misconduct
      Miller does not object to Judge Roberts’ conclusion that the way the grand jury
proceedings were conducted do not warrant dismissal of the charges in the Indictment.
Doc. No. 62-1 at 34. I have reviewed this issue for clear error and agree with the reasons
provided by Judge Roberts that the grand jury proceedings do not provide a basis for
dismissal of the Indictment. See Doc. No. 57 at 41-42.


                                 IV.      CONCLUSION
      For the reasons set forth herein:
      1.     Miller’s objections (Doc. No. 62) to the R&R (Doc. No. 57) are overruled;
      2.     I accept Judge Roberts’ R&R (Doc. No. 57) without modification;
      3.     Pursuant to Judge Roberts’ recommendation, Miller’s motion (Doc. No.
11) to suppress/request for Franks hearing, motion (Doc. No. 12) to suppress, motion
(Doc. No. 14) to dismiss and second motion (Doc. No. 17) to dismiss are denied.


      IT IS SO ORDERED.
      DATED this 27th day of December, 2019.




                                          ___________________________
                                          Leonard T. Strand, Chief Judge




                                            37
